Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered February 16, 1995, convicting defendant, after a jury trial, of attempted robbery in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
Defendant’s motion to dismiss the indictment pursuant to CPL 30.30 was properly denied. Defendant’s motion papers were insufficient to establish that defendant’s right to a speedy trial had been violated, because his moving papers did not contain sworn allegations that the People at any point failed to declare their readiness for trial, but merely concluded that all periods of delay were attributable to the People, without providing any of the requisite dates or relevant time periods, which the court would have needed to calculate what periods of delay should be charged to the People (see, CPL 210.45 [5]; People v Lomax, 50 NY2d 351).
Defendant’s challenges to the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge as a whole conveyed the appropriate legal standard concerning reasonable doubt (see, People v Thomas, 210 AD2d 10, lv denied 85 NY2d 867; People v Grandy, 197 AD2d 379, lv denied 82 NY2d 895). Concur — Ellerin, P. J., Lerner, Andrias and Saxe, JJ.